           Case 1:20-cv-07103-JGK Document 21 Filed 11/13/20 Page 1 of 1


                                                                                                   New York
                                                                                   885 Third Avenue, 20th Floor
                                                                                     New York, NY 10022-4834
                                                                                             Tel: 212.209.3050
                                                                                             Fax: 212.371.5500

                                                                                                   Princeton
                                                                                  4 Independence Way, Ste. 120
                                                                                           Princeton, NJ 08540
                                                                                             Tel: 609.514.1500
                                                                                             Fax: 609.514.1501

                                                        November 13, 2020
VIA ECF
Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re:     Grant, et al. v. Trump, et al.; Case No. 20-cv-07103-JGK

Dear Judge Koeltl:

        We are counsel for plaintiffs Edmond Grant p/k/a “Eddy Grant”, Greenheart Music
Limited, a United Kingdom Limited Company, and Greenheart Music Limited, an Antigua and
Barbuda Limited Company (collectively, “Plaintiffs”) in the above-referenced action
commenced against defendants President Donald J. Trump and Donald J. Trump For President,
Inc. (collectively “Defendants”).

       On November 11, 2020, Defendants filed a motion to dismiss Plaintiffs’ complaint
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure [Doc. 18]. However,
Defendants failed to request a pre-motion conference with respect to such motion, as required by
Section II.B. of Your Honor’s Individual Practices. Defendants, by failing to comply with Your
Honor’s rules, deprived Plaintiffs of the opportunity to demonstrate the futility and lack of merit
of Defendants’ proposed motion.

       In light of the foregoing, we respectfully request the Court’s guidance as to whether the
Court will require a conference concerning Defendants’ motion to dismiss or whether Plaintiffs
should oppose the motion within the time period proscribed by Local Civil Rule 6.1(b).

         Thank you for your attention to this matter.

                                                        Respectfully Submitted,

                                                        /s/ Brian D. Caplan

                                                        Brian D. Caplan
cc:      All attorneys of record (via ECF)


263919
